Filed 1/26/22 P. v. Mullany CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C093633

           v.                                                                   (Super. Ct. No. P19CRF0168)

 PATRICK TIMOTHY MULLANY,

                    Defendant and Appellant.




         Appointed counsel for defendant Patrick Timothy Mullany asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant falsely impersonated an Immigration and Customs Enforcement
(ICE) agent and demanded money from four victims under threat of detention. He
subsequently dressed as an ICE agent with a gun and handcuffed two of the victims and


                                                             1
took their money. Defendant was charged with extortion by force or fear (Pen. Code,
§ 518 -- count 1),1 attempted extortion (§ 524 -- counts 2-4), and second degree robbery
(§ 211 -- counts 5-7). It was further alleged as to all counts that defendant had previously
been convicted of a prior serious or violent felony, a strike (§ 667, subds. (b)-(i)), and as
to counts 5 through 7, that he had been convicted of a prior serious felony (§ 667,
subd. (a)(1).
       Defendant pleaded no contest to two counts of robbery, counts 5 and 6, and
admitted the strike allegation. The remaining charges and enhancements were dismissed
with a waiver pursuant to People v. Harvey (1979) 25 Cal.3d 754, 758. In accordance
with the plea agreement, the trial court sentenced defendant to a stipulated aggregate term
of eight years in state prison, as follows: the midterm of three years on count 5,
doubled for the strike, plus one year (one-third the midterm) on count 6, doubled for
the strike. The trial court ultimately awarded 606 days of presentence credit (527 actual
and 79 conduct), and ordered defendant to pay various fines and fees.
       At a restitution hearing, the trial court set restitution in the amount of $5,690, less
$1,320 that law enforcement officers previously seized from defendant.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




1 Undesignated statutory references are to the Penal Code.


                                              2
                                  DISPOSITION
      The judgment is affirmed.



                                              /S/
                                           MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
RENNER, J.




                                       3